DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-14, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bricker et al. (US 8240970) (“Bricker”).
Claim 1: a first lock assembly coupled to an arm of the work vehicle, wherein the first lock assembly comprises: a latch (44/46); a first hook and a second hook positioned on opposite lateral sides of the latch (see partial FIG. 12A below, “Hooks”); and a first actuator (46) configured to drive rotation of the latch to trap a laterally-extending bar (XP) of the implement (AB) between a curved inner surface of the latch and respective curved bar-contacting surfaces of the first and second hooks to form a first connection that couples the implement to the work vehicle (FIG. 12A);
[AltContent: textbox (Hooks)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    673
    565
    media_image1.png
    Greyscale

Claim 2: a second lock assembly (FIG. 11; 10A) coupled to a frame of the work vehicle (FIG. 1, 10A on RA/LA), wherein the second lock assembly comprises a first pin, a second pin (26a/26b), and one or more second actuators (28) configured to drive the first pin and the second pin laterally to engage respective openings (E) formed in the implement to form a second connection that couples the implement to the work vehicle (FIG. 1/4);
Claim 3: wherein the first and second hooks comprise respective curved lower surfaces that are configured to guide the laterally-extending bar into an engaged position in which the laterally-extending bar contacts the respective curved bar-contacting surfaces of the first and second hooks (FIG. 12A);
Claim 4: wherein the first actuator is configured to drive the rotation of the latch relative to the first and second hooks to trap the laterally-extending bar (FIG. 3/4, 12A/12B);
Claim 5: wherein a movable rod of the first actuator is non-rotatatably coupled to the latch to enable the first actuator to drive the rotation of the latch, and the first and second hooks are rotatably coupled to the latch to enable the first and second hooks to support the latch and to enable the first actuator to drive the rotation of the latch relative to the first and second hooks (FIG. 12A/12B);
Claim 7: wherein the first connection is configured to enable the implement to rotate relative to the work vehicle (via LL/etc.);
Claim 8: comprising a third lock assembly (FIG. 11; 10A) coupled to the arm of the work vehicle (RA/LA can be considered the arm), wherein the third lock assembly is configured to engage a corresponding mounting portion of another implement via a tipping motion to form a respective connection between the another implement and the work vehicle (AB and/or RA/LA are capable of tipping to form a connection of different implements or same or different shapes);
Claim 9: an implement (AB) comprising a laterally-extending bar (XP) and a pair of openings (E); a work vehicle comprising: a first lock assembly coupled to an arm of the work vehicle, wherein the first lock assembly comprises a latch (44/46) and a first actuator (46) configured to drive rotation of the latch to engage the laterally-extending bar of the implement to form a first connection (FIG. 3/4, 12A) between the implement and the arm of the work vehicle; and a second lock assembly (FIG. 11; 10A) coupled to a frame of the work vehicle, wherein the second lock assembly comprises a first pin, a second pin (26a/26b), and one or more second actuators (28) configured to drive the first pin and the second pin laterally to engage respective openings (E) formed in the implement to form a second connection that couples the implement to the work vehicle (FIG. 1/4);
Claim 10: wherein the implement comprises a dozer blade (column 4, lines 35-38);
Claim 11: wherein the first lock assembly comprises hooks on opposite lateral sides of the latch, and the hooks define grooves that receive and support the laterally-extending bar of the implement (see partial FIG. 12A below, “Hooks”);
Claim 12: wherein the first actuator is configured to drive the rotation of the latch relative to the hooks to trap the laterally-extending bar between respective curved bar-contacting surfaces of the grooves of the hooks and a curved inner surface of the latch (FIG. 3/4, 12A/12B);
Claim 13: wherein the rotation of the latch is upward relative to a ground on which the work vehicle and the implement are positioned (FIG. 3/4, 12A/12B);
Claim 14: wherein the implement is configured to rotate relative to the work vehicle at the first connection (via LL/etc.);
Claim 17: positioning a laterally-extending bar (XP) of an implement (AB) adjacent to a latch (44/46) of a first lock assembly associated with an arm of a work vehicle (FIG. 1/4); 
actuating a first actuator (46) of the first lock assembly to drive rotation of the latch to engage the laterally-extending bar of the implement to form a first connection (FIG. 3/4, 12A) between the implement and the arm of the work vehicle; 
aligning a first pin and a second pin (26a/26b) of a second lock assembly associated with a frame of the work vehicle (FIG. 1, 10A on RA/LA) with respective openings (E) of the implement; 
actuating one or more second actuators (28) to drive the first pin and the second pin laterally to engage the respective openings of the implement to form a second connection between the implement and the frame of the work vehicle (FIG. 1/4);
Claim 19: wherein aligning the first pin and the second pin of the second lock assembly with the respective openings comprises lifting the implement via the arm of the work vehicle after actuating the first actuator of the first lock assembly to drive the rotation of the latch to engage the laterally-extending bar of the implement to form the first connection between the implement and the arm of the work vehicle (via LL/etc.);
Claim 20: wherein lifting the implement via the arm of the work vehicle causes the implement to rotate about the first connection to align the first pin and the second pin of the second lock assembly with the respective openings of the implement (via LL/etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bricker in view of Hill (US 2017/0335540). Bricker discloses all the limitations of the claims as discussed above; and
Claims 6 and 18: a groove of a hook of the first lock assembly (42m/etc.).
Bricker does not directly show:
Claim 6: comprising a controller configured to receive one or more signals indicative of a position of the laterally-extending bar from one or more sensors, and to instruct the first actuator to drive the rotation of the latch to trap the laterally-extending bar when the one or more signals indicate that the laterally-extending bar of the implement is positioned against the respective curved bar-contacting surfaces of the first and second hooks;
Claim 18: receiving, at a controller, one or more signals indicative of a position of the laterally-extending bar of the implement relative to the latch of the first lock assembly from one or more sensors; and instructing, using the controller, the first actuator to drive the rotation of the latch to engage the laterally-extending bar of the implement in response to the one or more signals indicating that the laterally-extending bar of the implement is positioned within a groove of a hook of the first lock assembly.
Hill shows a similar device having:
Claim 6: comprising a controller (“a controller (not shown)”) configured to receive one or more signals indicative of a position of the laterally-extending bar from one or more sensors (452; FIG. 4), and to instruct the first actuator to drive the rotation of the latch to trap the laterally-extending bar when the one or more signals indicate that the laterally-extending bar of the implement is positioned against the respective curved bar-contacting surfaces of the first and second hooks;
Claim 18: receiving, at a controller (“a controller (not shown)”), one or more signals indicative of a position of the laterally-extending bar of the implement relative to the latch of the first lock assembly from one or more sensors (452; FIG. 4); and instructing, using the controller, the first actuator to drive the rotation of the latch to engage the laterally-extending bar of the implement in response to the one or more signals indicating that the laterally-extending bar of the implement is positioned within a groove of a hook of the first lock assembly;
for the purpose of efficiently aiding the user to couple the implement with fewer errors. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bricker as taught by Hill and include Hill’s similar device having:
Claim 6: comprising a controller configured to receive one or more signals indicative of a position of the laterally-extending bar from one or more sensors, and to instruct the first actuator to drive the rotation of the latch to trap the laterally-extending bar when the one or more signals indicate that the laterally-extending bar of the implement is positioned against the respective curved bar-contacting surfaces of the first and second hooks;
Claim 18: receiving, at a controller, one or more signals indicative of a position of the laterally-extending bar of the implement relative to the latch of the first lock assembly from one or more sensors; and instructing, using the controller, the first actuator to drive the rotation of the latch to engage the laterally-extending bar of the implement in response to the one or more signals indicating that the laterally-extending bar of the implement is positioned within a groove of a hook of the first lock assembly;
for the purpose of efficiently aiding the user to couple the implement with fewer errors.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bricker in view of Fey (US 2018/0238015) (“Fey”) and Takojima (JP 56-101402). Bricker discloses all the limitations of the claims as discussed above.
The applied reference Fey has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Bricker does not directly show:
Claim 15: wherein the work vehicle comprises a third lock assembly coupled to the arm of the work vehicle, the implement is isolated from the third lock assembly when the implement is coupled to the work vehicle via the first and second connections, and the first and second connections enable the work vehicle to drive movement of the implement;
Claim 16: comprising another implement, wherein the third lock assembly is configured to engage a corresponding mounting portion of the another implement via a tipping motion to form a third connection that enables the work vehicle to drive movement of the another implement.

Fey shows a similar device having:
Claim 15: wherein the work vehicle comprises a third lock assembly coupled to the arm of the work vehicle, the implement is isolated from the third lock assembly when the implement is coupled to the work vehicle via the first and second connections, and the first and second connections enable the work vehicle to drive movement of the implement (FIG. 2A, 310/etc.);
for the purpose of providing another efficient way to attach various implements for various purposes. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bricker as taught by Fey and include Fey’s similar device having:
Claim 15: wherein the work vehicle comprises a third lock assembly coupled to the arm of the work vehicle, the implement is isolated from the third lock assembly when the implement is coupled to the work vehicle via the first and second connections, and the first and second connections enable the work vehicle to drive movement of the implement;
for the purpose of providing another efficient way to attach various implements for various purposes.

Takojima shows a similar device having:
Claim 16: comprising another implement, wherein the third lock assembly is configured to engage a corresponding mounting portion of the another implement via a tipping motion to form a third connection that enables the work vehicle to drive movement of the another implement (104 via 132a/132b in figure 8);
for the purpose of providing another efficient way to move soil/earth with various implements. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bricker and Fey as taught by Takojima and include Takojima’s similar device having:
Claim 16: comprising another implement, wherein the third lock assembly is configured to engage a corresponding mounting portion of the another implement via a tipping motion to form a third connection that enables the work vehicle to drive movement of the another implement;
for the purpose of providing another efficient way to move soil/earth with various implements.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6241455 discloses first and second lock assemblies in FIG. 6; however, 96 has no latch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652